Exhibit 10.1


 
MUTUAL TERMINATION
OF
LICENSE AGREEMENT
 
This Mutual Termination of License Agreement (this “Termination”) is made and
entered into on January 7, 2019 (the “Execution Date”), by and between Level
Brands, Inc., a North Carolina corporation (“Licensor”), and Isodiol
International Inc., a Canadian corporation (“Licensee”). Licensor and Licensee
may be referred to herein each as a “Party” or collectively as the “Parties”.
 
WHEREAS, Licensor and Licensee are parties to a License Agreement, dated as of
December 30, 2017, which was activated by the “Go Notice”, dated as of January
16, 2018, and amended by the First Amendment to License Agreement, dated as of
January 19, 2018 (as amended, the “License Agreement”).
 
WHEREAS, the Parties acknowledge that certain of the deal terms set forth in the
License Agreement, including the periodic stock payments required by Licensee to
Licensor, have become unintentionally punitive to Licensee as the result of a
change in the stock price of Licensee.
 
WHEREAS, the Parties have been in negotiations concerning ways to amend the
terms and conditions of the License Agreement in light of the Parties’
respective changes in circumstances and have been unable to arrive at mutually
acceptable terms.
 
NOW, THEREFORE, in consideration of the mutual promises herein contained and
such other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:
 
1. Recitals. The foregoing recitals are substantive provisions of this
Termination and are incorporated herein as if restated in their entirety.
 
2. Termination. Each Party to this Termination hereby agrees to terminate the
License Agreement in its entirety, effective as of October 1, 2018, in exchange
for the issuance of 500,000 shares of Licensee’s common stock to Licensor upon
the Execution Date (the “Termination Shares”). Licensee agrees to pay or issue
the Termination Shares, as the case may be, on or prior to January 10, 2019. The
Parties understand and agree that a portion of the Termination Shares (having a
value of US$62,500) shall be treated as repayment of the existing US$62,500
payable owed by Licensee to Licensor.
 
3. Stock Valuations. The Termination Shares will be valued at the closing price
of said stock in Canadian currency on the Canadian Securities Exchange (i.e.,
the CSE) on the Execution Date. Any fractional Termination Shares shall be
rounded down to the nearest whole share and eliminated; no scrip shall issue.
 
4. Stock Restrictions. Issuance of the Termination Shares shall be subject in
all respects to Isodiol's transfer agent protocols, bear all restrictive legends
applicable to private placements of securities in the country of issuance of the
Termination Shares, and be subject to an additional 'lock up' of the Termination
Shares to be released in six (6) equal installments on each six (6) month
anniversary of closing (i.e., within a total of thirty-six (36) months from
closing) (collectively, the “Termination Shares Restrictions”).
 
Page 1 of 3

Mutual Termination of License Agreement
 
5. Share Certificates. Isodiol shall issue and deliver certificates representing
the Termination Shares.
 
6. Assignment. Notwithstanding this Termination of the License Agreement,
Licensee and Licensee’s wholesalers, distributors, and retailers shall have the
right to sell or otherwise liquidate all inventory of Licensed Products for a
period of six (6) months from the Execution Date.
 
7. Mutual Releases. Other than with respect to the rights and obligations set
forth in this Termination, each Party does hereby release, waive, and forever
discharge the other Party (each, a “Released Party”) of and from any and all
manner of actions, causes of actions, claims, suits, debts, demands, judgments,
agreements, and/or obligations of any nature whatsoever, at law or in equity,
whether known or unknown, suspected, or asserted, matured or unmatured, accrued
or unaccrued, direct or indirect, which it ever had, now has, or which it
hereafter can, shall, or may have, or claim to have, for or by reason of any
cause, matter, event, occurrence, or thing whatsoever from the beginning of the
world to the Execution Date asserted in or which could have been asserted by the
Parties or a third party in relation to the mutual business dealings of the
Parties referenced in this Termination (the “Mutual Business Dealings”), or in
any mediation, arbitration, administrative, or regulatory proceeding, tribunal,
or court of law arising out of or connected with, directly or indirectly, any
and all dealings, contracts, agreements, transactions, events, or other
activities between or among the Parties and any third party to the Mutual
Business Dealings; provided, however, the term “Mutual Business Dealings” shall
not include any right, title or interest Licensor may have as an owner or former
owner in any third party or affiliate or otherwise related to any transaction or
arrangement between Licensor and any third party or affiliate to the extent the
subject matter of which does not directly relate to the License Agreement.
 
8. Mutual Non-Disclosure. Each Party hereby agrees to safeguard and hold
confidential from disclosure to unauthorized parties all non-public information
relating to this Termination and the Mutual Business Dealings. For purposes of
the foregoing, only officers, directors, and employees of either Party or its
affiliates, including managers, accountants, auditors, and attorneys, shall be
authorized parties on a “need to know basis” consistent with their respective
positions, legal obligations, and responsibilities. Notwithstanding the
foregoing, each Party agrees that the other Party may issue a news release and
make regulatory filings concerning this Termination as may be reasonably
necessary to satisfy any public company reporting requirements of such Party,
subject to prior consultation with the other Party concerning the content of
said disclosures.
 
9. Mutual Non-Disparagement. Each Party agrees that it will not make any
statements or representations, or otherwise communicate, directly or indirectly,
in writing, orally, or otherwise, or take any action which may, directly or
indirectly, disparage any Party, its affiliates, or their respective managers,
officers, directors, employees, advisors, businesses, or reputations.
Notwithstanding the foregoing, nothing in this Termination shall preclude a
Party from making truthful statements or disclosures that are required by
applicable law, regulation, or legal process.
 
Page 2 of 3

Mutual Termination of License Agreement
 
10. Miscellaneous. Each Party agrees that: (i) it has had a full and complete
opportunity to consult with legal counsel or other advisers of its own choosing
concerning the terms, enforceability, and implications of this Termination, and
no Party has made any representations or warranties to any other Party
concerning the terms, enforceability, and implications of this Termination other
than as reflected in this Termination; (ii) it has had a full and fair
opportunity to review, comment, and make compromise revisions to this
Termination; (iii) this Termination shall be governed by and interpreted in
accordance with the laws of the State of North Carolina without giving effect to
the conflicts of laws principals thereof; (iv) it hereby submits to the
jurisdiction and venue of the state and federal courts located in the State of
North Carolina for purposes of any arbitration or litigation related to this
Termination; (v) each provision of this Termination is severable, and the
unenforceability or invalidity of any provision of this Termination shall not
affect the validity or enforceability of the remaining provisions of this
Termination; provided, however, that each Party shall use reasonable efforts to
give effect to the economic or other intended purpose of any provision that is
unenforceable or invalid; (vi) this Termination may be executed in counterparts,
each of which when executed and delivered shall be deemed an original, but all
of which shall constitute one and the same instrument; and (vii) this
Termination may be executed by original, facsimile, and electronic signatures,
each of which when affixed shall be deemed to be an original that is enforceable
against the executing Party.
 
11. Term, Termination, and Survival. Subject to any limitations of applicable
law, this Termination shall continue in full force and effect from the Execution
Date until the end of time and to the bounds of the universe unless earlier
terminated by the written agreement of the Parties.
 
IN WITNESS WHEREOF, the Parties have executed and delivered this Termination as
of the Execution Date.
 
“LICENSOR”
 
LEVEL BRANDS INC.
 
 
By:      /s/ Martin Sumichrast
Name: Martin Sumichrast
Title:   Chief Executive Officer
“LICENSEE”
 
ISODIOL INTERNATIONAL INC.
 
 
By:      /s/ Marcos Agramont
Name: Marcos Agramont
Title:   Chief Executive Officer

 
 
 
 
 
 
 
Page 3 of 3
